Per Curiam,
We find nothing in this record to justify a reversal of the judgment in favor of defendant. For reasons given by the learned trial judge, he was clearly right in refusing plaintiff’s request, “to withdraw all the testimony tending to show that gasoline was kept on the premises insured,” etc., as recited in the first specification. He was also right in refusing plaintiff’s point for charge recited in the second specification, for the reason that there was no evidence of an assessment such as is referred to in that point.
Both of defendant’s points recited in the third and fourth specifications, respectively, were warranted by the evidence, and therefore rightly affirmed; and that left no question of fact for the consideration of the jury. There is nothing in either of the specifications that requires discussion.
Judgment affirmed.